Jordan, Judge.
This is a condemnation case. The amended motion for new trial filed by the condemnor was denied, and the exception is to that judgment. Held:
1. Under the decision of this court in State Hwy. Dept. v. Thompson, 112 Ga. App. 488, following Elliott v. Fulton County, 220 Ga. 377 (139 SE2d 312), the special grounds of the amended motion for new trial argued in this case are without merit.
2. The verdict was supported by the evidence and the general grounds are without merit.

Judgment affirmed.


Felton, C. J., and Deen, J., concur.